Motion to change the place of trial from Columbia county to Clinton county. The plaintiff was driving out of a subordinate road into a primary road. Defendant approached from the right. The only eye witnesses who were not occupants of the cars are located in Clinton county. The convenience of necessary and material witnesses will not be served by a trial in Columbia county. Order reversed on the facts, and motion to change the place of trial granted. Hill, P. J., Rhodes and MeNamee, JJ., concur; Crapser and Bliss, JJ., dissent and vote to affirm.